COURT OF APPEALS FOIl THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       Midtown Edge, L.P. and Midtown Condominiums, L.L.C.v. The City
                           of Houston, Texas, and The Pierce Street Flats, L.L.C.

Appellate case number: 01-12-00730-CV

Trial court case number: 2010-03812

Trial court:               County Civil Court at Law No 4 of Harris County

        Appellants have filed a second motion for extension of time to file their brief. In their
motion, appellants argue that the clerk’s record is incomplete and that, because their brief is due
20 days from the date the record is complete, their brief is not yet due. See TEX. R. APP. P.
38.6(a). Appellants state that they have requested the trial court clerk supplement the record, and
they request an extension of time to file their brief until 20 days after the supplemental clerk’s
record is filed. See TEX. R. APP. P. 34.5(c). Finally, appellants attach a copy of their letter to the
trial court clerk to their motion, requesting a supplemental record containing "City of Houston’s
Plea to Jurisdiction," "City of Houston’s Amended Plea to Jurisdiction," "City of Houston’s
Reply to Plaintiffs’ Amended Response to Houston’s Amended Plea to Jurisdiction," ’:City of
Houston’s Second Amended Plea to Jurisdiction," and "City of Houston’s Reply to Plaintiffs’
Amended Response to Houston’s Second Amended Plea to Jurisdiction."
        None of these documents are a required part of the record absent designation by a party.
See TEX. R. APP. P. 34.5(a). Therefore, because no party designated these filings to be included
in the record before the trial court clerk filed the record, the clerk’s record was complete when it
was filed. See TEX. R. APP. P. 34.5(a), 35.1(b). And, although appellant is entitled to request
additional documents be included in a supplemental clerk’s record, appellant’s untimely request
does not render the clerk’s record incomplete. See TEX. R. APP. P. 34.5(b)(4), (c)(1).
       Accordingly, appellant’s motion is granted in part and denied in part. Appellant’s brief is
ordered filed by no later than January 4, 2013.
       It 1S SO ORDERED.

Judge’s signature: /s/Terry Jennings
                  [] Acting individually     [] Acting for the Court

Date: December 7, 2012